Citation Nr: 0516586	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for laryngeal cancer as 
a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action requested in its previous remand has been 
sufficiently accomplished, and that this case is now ready 
for further appellate review.

The Board also once again notes that while the regional 
office (RO) previously identified the issue on appeal as if 
it were the veteran's original claim for service connection 
for laryngeal cancer, it is clear from the record that the RO 
adjudicated the claim on a new and material basis, correctly 
noting that the veteran's original claim was denied by an 
April 1997 rating decision that was not appealed.  As a 
result of this previous final denial, the Board is required 
to consider whether new and material evidence has been 
received pursuant to Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996), and has identified the issue on appeal to comport 
with this requirement.


FINDINGS OF FACT

1.  A claim for service connection for laryngeal cancer was 
denied by an April 1997 rating decision which was not 
appealed.

2.  The evidence submitted since the rating decision of April 
1997 pertinent to the claim for service connection for 
laryngeal cancer is either cumulative or redundant, or does 
not bear directly and substantially on the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The rating decision of April 1997, which denied a claim for 
service connection for laryngeal cancer, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.11103 (2004); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this claim has been 
sufficiently developed within the guidelines established in 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the need to provide evidence that he 
suffers from a radiogenic disease or evidence linking his 
laryngeal cancer to exposure to radiation during service.

First, the September 1999 rating decision and November 1999 
statement of the case provided a list of the diseases which 
were recognized as radiogenic diseases deserving of further 
inquiry as to the extent to which the veteran either engaged 
in radiation-risk activity or was otherwise exposed to 
ionizing radiation.  The veteran was further advised that he 
did not otherwise provide evidence linking his laryngeal 
cancer to service or that he had been within 10 miles of 
Hiroshima or Nagasaki in order to have participated in the 
occupation of either city.  

Thereafter, the August 2001 supplemental statement of the 
case again noted that the evidence did not establish that he 
was in an area that might qualify him for subsequently 
developing a radiogenic disease and following the Board's 
remand for further VCAA compliance in July 2003, the October 
2003 supplemental statement of the case reiterated that the 
veteran needed to provide new and material evidence to reopen 
his claim since the evidence of record still did not 
demonstrate that the veteran was exposed to radiation in 
service and that a disease associated with such exposure 
resulted.  

While the veteran was not provided with a separate VCAA 
notice letter, and the October 2003 supplemental statement of 
the case clearly came after the September 1999 rating action 
that denied the original application to reopen the claim, as 
demonstrated from the October 2003 supplemental statement of 
the case and the other above-noted communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the type of evidence needed to reopen his 
claim, that it was his obligation to come forward with such 
evidence, and that he needed to give to VA any evidence 
pertaining to his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have then been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for laryngeal cancer as 
a result of exposure to ionizing radiation.  Because the 
application to reopen was submitted prior to August 29, 2001, 
in the absence of a finding that new and material evidence 
has been submitted, the Board finds that VA does not have a 
duty to assist him in obtaining evidence in support of his 
claim.  38 C.F.R. § 3.159(c) (2004).  The RO has, however, 
made reasonable efforts to obtain additional service records 
to determine whether the veteran was ever located close 
enough to Nagasaki or Hiroshima to have been considered a 
participant in the occupation of either city.  In this 
regard, while the Board recognizes that the veteran's 
representative feels that the search was not sufficient since 
other documents such as ship logs may provide additional 
relevant information, arguably the Board did not have a duty 
under these circumstances to do the search it has already 
pursued, especially when the veteran's laryngeal cancer is 
not identified under either 38 C.F.R. § 3.309(d) or 38 C.F.R. 
§ 3.311, and the veteran has not otherwise provided nexus 
evidence linking laryngeal cancer to service.

There is also no clear indication that there are any 
outstanding pertinent documents or records that have not been 
obtained or that are not otherwise sufficiently addressed in 
documents and records already associated with the claims 
file.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must provide new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F. 3d at 1363.  

The Board notes that the standard for new and material 
evidence was amended in August 2001.  See 38 C.F.R. 
§ 3.156(a) (2004).  However, that amendment applies only to 
claims to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  Since this claim was 
received before that date (May 1997), the law in effect when 
the claim was filed is applicable.  That is the standard 
discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a) (2001).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  

Based on the grounds stated for the denial in the April 1997 
rating decision, new and material evidence would consist of 
evidence of a current diagnosis of a radiogenic disease 
identified under 38 C.F.R. §§ 3.309(d) and 3.311, or medical 
evidence otherwise linking the veteran's laryngeal cancer to 
active service.

In this regard, additional evidence received since the April 
1997 rating decision includes additional private treatment 
records from October 1986 and service records documenting the 
veteran's service on board the USS Iowa during World War II.  

However, the Board has reviewed the evidence received since 
the April 1997 rating decision, and cannot conclude that such 
evidence constitutes new and material evidence to reopen the 
claim.  More specifically, while this evidence does reflect 
medical evidence of squamous cell carcinoma of the larynx and 
that the USS Iowa was located in the seas off of Japan in 
July and August 1945, it does not reflect diagnoses or 
findings of any of the radiogenic diseases identified in 
38 C.F.R. §§ 3.309(d) and 3.311, or otherwise link the 
veteran's laryngeal cancer to service.  

The critical question for the purpose of reopening the 
veteran's claim for service connection for laryngeal cancer 
as a result of exposure to ionizing radiation was and remains 
whether medical evidence has been submitted that reflects the 
existence of a radiogenic disease under either 38 C.F.R. 
§ 3.309(d) or 38 C.F.R. § 3.311, or that links the veteran's 
cancer to service, not simply additional evidence documenting 
laryngeal cancer or service records indicating possible 
exposure, and the evidence received since the April 1997 
rating decision still does not adequately address this 
fundamental question as to this claim.  Therefore, the Board 
has not alternative but to conclude that the additional 
evidence and material received in this case as to this claim 
is not probative of this essential issue and thus is not 
material.  It is also not material because it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for laryngeal cancer 
as a result of exposure to ionizing radiation is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


